             IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

JOHN B. KRUDOP,                          )
                                         )
                  Plaintiff,             )
                                         )
                                         )    Case No. CIV-18-312-KEW
                                         )
COMMISSIONER OF THE SOCIAL               )
SECURITY ADMINISTRATION,                 )
                                         )
                  Defendant.             )

                             OPINION AND ORDER

     Plaintiff John B. Krudop (the “Claimant”) requests judicial

review of the decision of the Commissioner of the Social Security

Administration (the “Commissioner”) denying his application for

disability    benefits     under   the       Social    Security     Act.      Claimant

appeals the decision of the Administrative Law Judge (“ALJ”) and

asserts that the Commissioner erred because the ALJ incorrectly

determined    that    Claimant     was    not   disabled.         For   the    reasons

discussed    below,   it   is    the     finding      of   this    Court      that   the

Commissioner’s decision should be and is REVERSED and the case is

REMANDED for further proceedings.

             Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).        A claimant is disabled under the Social

Security Act “only if his physical or mental impairments are of
such severity that he is not only unable to do his previous work

but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists

in the national economy. . .” 42 U.S.C. § 423(d)(2)(A).                       Social

Security regulations implement a five-step sequential process to

evaluate a disability claim. See 20 C.F.R. § 404.1520.1

        Judicial       review   of    the     Commissioner’s      determination      is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited      to    two   inquiries:          first,   whether    the    decision    was

supported         by   substantial     evidence;      and,    second,    whether    the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,       1164   (10th   Cir.      1997)    (citation      omitted).     The     term

“substantial evidence” has been interpreted by the United States


        1
           Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §
404.1510. Step two requires that the claimant establish that he has a
medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§ 404.1521. If the claimant is engaged in substantial gainful activity
(step one) or if the claimant’s impairment is not medically severe (step
two), disability benefits are denied. At step three, the claimant’s
impairment is compared with certain impairments listed in 20 C.F.R. Pt.
404, Subpt. P, App. 1. A claimant suffering from a listed impairment or
impairments “medically equivalent” to a listed impairment is determined
to be disabled without further inquiry. If not, the evaluation proceeds
to step four, where claimant must establish that he does not retain the
residual functional capacity (“RFC”) to perform his past relevant work.
If the claimant’s step four burden is met, the burden shifts to the
Commissioner to establish at step five that work exists in significant
numbers in the national economy which the claimant – taking into account
his age, education, work experience, and RFC – can perform. Disability
benefits are denied if the Commissioner shows that the impairment which
precluded the performance of past relevant work does not preclude
alternative work. See generally, Williams v. Bowen, 844 F.2d 748, 750-
51 (10th Cir. 1988).

                                              2
Supreme Court to require “more than a mere scintilla.     It means

such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.”      Richardson v. Perales, 402

U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938).   The court may not re-weigh the evidence nor

substitute its discretion for that of the agency.        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).   Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever in the record fairly detracts from its weight.” Universal

Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also, Casias,

933 F.2d at 800-01.

                        Claimant’s Background

     Claimant was 61 years old at the time of the decision. He has

a high school education and worked in the past as an exterminator.

Claimant alleges an inability to work beginning on April 12, 2012,

due to anxiety, post-traumatic stress disorder, and depression.

                         Procedural History

     On October 28, 2016, Claimant protectively filed for a period

of disability and disability insurance benefits under Title II (42

U.S.C. § 401, et seq.) of the Social Security Act. Claimant’s

application was denied initially and upon reconsideration.        On

April 4, 2018, the Administrative Law Judge(“ALJ”) Michael Mannes

conducted a hearing in McAlester, Oklahoma, at which Claimant

                                  3
appeared and testified.        On April 20, 2018, the ALJ entered an

unfavorable decision.        The decision of the ALJ represents the

Commissioner’s final decision for purposes of further review. 20

C.F.R. § 404.984.

             Decision of the Administrative Law Judge

     The ALJ made his decision at step five of the sequential

evaluation. He determined that while Claimant suffered from severe

impairments, he did not meet a listing and retained the residual

functional capacity (“RFC”) to perform a full range of work at all

exertional levels, with certain non-exertional limitations.

                         Errors Alleged for Review

     Claimant asserts the ALJ committed error (1) by failing to

properly consider his VA disability rating; (2) by failing to

properly   apply   the    Medical-Vocational   Guidelines;   and   (3)   by

failing to properly consider opinions from Claimant’s treating

psychologist.

                   Consideration of Disability Rating

     In his decision, the ALJ found Claimant suffered from severe

impairments of anxiety with PTSD and depression (Tr. 17).                He

determined Claimant could perform a full range of work at all

exertional levels, with non-exertional limitations. In so doing,

the ALJ found Claimant could perform simple, routine tasks, have

occasional interaction with supervisors and coworkers, and have

only incidental contact with the general public in the performance

                                     4
of routine tasks.    Claimant could respond appropriately to changes

in a routine work setting, and time off task could be accommodated

by normal work breaks.      (Tr. 20).

     After consultation with a vocational expert (“VE”), the ALJ

determined Claimant can perform the representative jobs of laundry

worker I, dining room attendant, and hand packer, all of which the

ALJ found existed in sufficient numbers in the national economy.

(Tr. 23-24).     As a result, the ALJ concluded that Claimant was not

under a disability from April 12, 2012, his amended onset date,

through March 31, 2015, the date last insured. (Tr. 24).

     Claimant    contends   the   ALJ   improperly   considered   his   VA

disability rating.    Specifically, he asserts that although the ALJ

assigned partial weight to the rating, his explanation for doing

so was not supported by the evidence in the record.               The VA

determined that Claimant’s PTSD was 100% disabling on August 31,

2011, and that his tinnitus was 10% disabling, with 0% impairment

to hearing.     (Tr. 156, 370).

     “Although another agency’s determination of disability is not

binding on the Social Security Administration . . ., it is evidence

that the ALJ must consider and explain why he did not find it

persuasive.”     Grogan v. Barnhart, 399 F.3d 1257, 1262-63 (10th

Cir. 2005), citing Baca v. Department of Health & Human Servs., 5

F.3d 476, 480 (10th Cir. 1993).     An ALJ must consider the VA rating



                                    5
in his decision, but he is not bound by the rating.          See Hamlin v.

Barnhart, 365 F.3d 1208, 1219 (10th Cir. 2004).

      The ALJ discussed Claimant’s VA disability rating for PTSD

and tinnitus in the decision.      He noted Claimant was awarded 100%

VA disability effective August 31, 2011, when he was found to have

a   “10%   service-connected    disability   due    to   tinnitus,    and   0%

service-connected disability due to impaired hearing.”               Although

Claimant was initially found to have a 70% service-connected

disability for PTSD, it was increased to 100% on January 9, 2013.

(Tr. 22, 156, 168-69). The ALJ noted that the VA disability rating

was not binding, but he assigned partial weight to the rating,

explaining that he found the limitation for tinnitus consistent

with the audiological examination in the record, but he determined

the degree of limitation for Claimant’s PTSD was “inconsistent

with the treating notes, mental status examination findings, and

the claimant’s reports and testimony as to what he could still do

despite     his     allegedly   disabling    PTSD    and    other      mental

impairments.”      (Tr. 22).

      With regard to Claimant’s tinnitus, the ALJ considered the

audiology report when he determined the tinnitus was a non-severe

impairment.       He determined that the condition caused no more than

minimal limitation and did not limit Claimant’s ability to perform

work activities. (Tr. 18). The audiology report demonstrates that

Claimant had suffered from service-related bilateral tinnitus “for

                                     6
a long time.”    (Tr. 370-72).        The ALJ considered this consistent

with the VA disability rating of 10% disability for tinnitus but

0% disability for impaired hearing.        (Tr. 22).   The Court finds no

error with regard to the ALJ’s consideration of the VA disability

rating as it pertains to Claimant’s tinnitus.

      However, as discussed herein, the ALJ failed to fully consider

the   findings   and   opinion   of    Claimant”   treating   psychologist

Kenneth Dick, Ph.D., with regard to Claimant’s PTSD.          Once the ALJ

has properly considered Dr. Dick’s findings and opinions, he should

on remand determine whether the 100% disability rating remains

“inconsistent with the treating notes, mental status examination

findings, and the claimant’s reports and testimony as to what he

could still do despite his allegedly disabling PTSD and other

mental impairments.”     (Tr. 22).

          Consideration of Medical-Vocational Guidelines

      Claimant also contends the ALJ failed to properly apply the

Medical-Vocational Guidelines (the “grids”).           He asserts that if

the ALJ had properly considered his physical impairments, he would

have limited Claimant to sedentary or light work, which would have

resulted in a finding of disability under the grids. Specifically,

Claimant contends the ALJ ignored evidence of his complaints of

hypertension, GERD, head and neck pain, impaired hearing, and

tinnitus in the RFC assessment, as he determined they were non-

severe impairments at step two.

                                       7
        The focus of a disability determination is on the functional

consequences of a condition, not the mere diagnosis. See, e.g.,

Coleman v. Chater, 58 F.3d 577, 579 (10th Cir. 1995)(the mere

presence of alcoholism is not necessarily disabling, the impairment

must render the claimant unable to engage in any substantial gainful

employment.); Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988)(the

mere diagnosis of arthritis says nothing about the severity of the

condition), Madrid v. Astrue, 243 Fed. Appx. 387, 392 (10th Cir.

2007) (the diagnosis of a condition does not establish disability,

the question is whether an impairment significantly limits the

ability to work); Scull v. Apfel, 221 F.3d 1352 (10th Cir. 2000)

(unpublished), 2000 WL 1028250, at *1 (disability determinations

turn on the functional consequences, not the causes of a claimant's

condition). The fact Claimant was diagnosed with a number of

conditions does not translate into conditions that significantly

limited    Claimant’s   ability   to       work.   The   ALJ   discussed   the

conditions but determined no functional restrictions arose from

them.    (Tr. 17-18).

     The burden of showing a severe impairment is “de minimis,”

yet “the mere presence of a condition is not sufficient to make a

step-two [severity] showing.” Flaherty v. Astrue, 515 F.3d 1067,

1070-71 (10th Cir. 2007), quoting Williamson v. Barnhart, 350 F.3d

1097, 1100 (10th Cir. 2003); Soc. Sec. Rul. 85-28, 1985 WL 56856.

At step two, Claimant bears the burden of showing the existence of

                                       8
an   impairment or combination of impairments which “significantly

limits   [his]     physical      or    mental     ability     to   do    basic   work

activities.” 20 C.F.R. § 404.1520(c). An impairment which warrants

disability     benefits     is    one     that    “results      from     anatomical,

physiological,         or   psychological             abnormalities      which   are

demonstrable     by    medically       acceptable       clinical   and    laboratory

diagnostic techniques.”          42 U.S.C. § 1382c(a)(1)(D). The severity

determination for an alleged impairment is based on medical evidence

alone and “does not include consideration of such factors as age,

education, and        work experience.” Williams v. Bowen, 844 F.2d 748,

750 (10th Cir. 1988).

      To the extent Claimant contends the ALJ failed to find his

physical impairments were severe impairments at step two, where an

ALJ finds at least one “severe” impairment, a failure to designate

another impairment as “severe” at step two does not constitute

reversible error because, under the regulations, the agency at

later steps considers the combined effect of all of a claimant's

impairments without regard            to whether any such impairment, if

considered separately, would be of sufficient severity. Brescia v.

Astrue, 287 Fed. Appx. 626, 628–629 (10th Cir. 2008). The failure

to find that additional impairments are also severe is not cause for

reversal so long as an ALJ, in determining a claimant's RFC,

considers    the      effects    “of     all     of    the   claimant's    medically

determinable impairments, both those he deems ‘severe’ and those

                                          9
‘not severe.’”      Id., quoting Hill v. Astrue, 289 Fed. Appx. 289,

291–292 (10th Cir. 2008).

     In this case, the ALJ did not end the sequential evaluation at

step two by finding Claimant had no severe impairments.                   Since the

ALJ did not deny benefits at step two based upon the lack of any

severe    impairments,     his   failure      to   find      Claimant’s   physical

impairments were severe impairments at step two did not constitute

reversible error.          Moreover, he determined that the physical

impairments       considered     singly      or    in    combination      did     not

significantly      limit   Claimant’s     ability       to   perform   basic     work

activities. (Tr. 18). Based upon the limitations the ALJ included

in the RFC and the testimony from the VE, he correctly applied the

grids    as   a   framework    for   determining        that   Claimant    was   not

disabled. (Tr. 24).

                      Evaluation of Opinion Evidence

     Claimant further argues the ALJ failed to properly consider

the opinions of his treating psychologist Dr. Dick.                       Claimant

received treatment from Dr. Dick in August of 2011, which continued

through September of 2012. (Tr. 392-95).

     The ALJ is required to consider all medical opinions, whether

they come from a treating physician or non-treating source.                     Doyal

v. Barnhart, 331 F.3d 758, 764 (10th Cir. 2003).                 He must provide

specific, legitimate reasons for rejecting any such opinion, and

also must give consideration to several factors in weighing a

                                        10
medical opinion.   Id.    Moreover, “in addition to discussing the

evidence supporting his decision, the ALJ also must discuss the

uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.”   Clifton v. Chater,

79 F.3d 1007, 1010 (10th Cir. 1996), citing Vincent ex rel. Vincent

v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir. 1984).    The ALJ may

not “pick and choose among medical reports, using portions of

evidence favorable to his position while ignoring other evidence.”

Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004); see also

Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (finding an

ALJ “is not entitled to pick and choose through an uncontradicted

medical opinion, taking only the parts that are favorable to a

finding of nondisability”).

     The ALJ discussed Dr. Dick’s treatment of Claimant in his

decision.   He referenced Dr. Dick’s notation in letters dated

September 16, 2011, and again on August 6, 2012, that “[C]laimant

reported he was responding well to the slow pace of the small town

atmosphere in his retirement days.”    (Tr. 19, 21).   The ALJ also

mentioned that Dr. Dick administered the Personality Assessment

Inventory to Claimant and diagnosed him with PTSD.        He noted

Claimant’s reports of disturbed sleep and a feeling of anxiety to

Dr. Dick in July of 2012, and Dr. Dick’s prescribing Claimant

Trazadone and Klonopin.     The ALJ further discussed Dr. Dick’s

treatment notes from September of 2012, wherein it was noted

                                 11
Claimant felt better and his mood “was positive and his affect was

mood congruent.”    (Tr. 21).

       Although the ALJ referenced portions of Dr. Dick’s letters

from September of 2011 and August of 2012, he did not discuss

significant portions of the letters.        For example, as a result of

the Personality Assessment Inventory, which was administered to

establish a behavioral profile for Claimant’s daily functioning,

Dr. Dick stated:

       [Claimant’s] psychological profile indicates a broad
       range of clinical features suggesting a multiple
       diagnosis.     He reports marked distress, moderate
       impairment in functioning especially with thinking and
       concentration problems accompanied by distress and
       dysphoria. He feels estranged from the people around
       him. He expresses little hope that his circumstances
       will improve in the future.      [Claimant] demonstrates
       unusual complaints of somatic impairment. [Claimant’s]
       self-description indicates significant suspiciousness
       and hostility in his relations with others. He is likely
       to be a hypervigilant individual who often questions and
       doubts motives around him.       [Claimant] describes a
       number of problematic traits. He reports problems of
       many different types.      He is likely to be quite
       emotionally labile, manifesting fairly rapid and extreme
       mood swings and in particular probably experiences
       episodes of poorly controlled anger.

(Tr.   396-97).    Dr.   Dick   concluded    Claimant’s   symptoms   were

consistent with a diagnosis of PTSD.

       The ALJ made no mention of these findings or opinions from

Dr. Dick.    It was error for the ALJ to ignore this evidence.        See

Clifton, 79 F.3d at 1010; Hardman, 362 F.3d at 681.        On remand,




                                   12
the ALJ should fully discuss Dr. Dick’s findings and opinions with

regard to Claimant’s PTSD.

                                 Conclusion

     The   decision   of   the    Commissioner   is   not   supported   by

substantial evidence and the correct legal standards were not

applied. Therefore, this Court finds, in accordance with the fourth

sentence of 42 U.S.C. § 405(g), the ruling of the Commissioner of

Social Security Administration should be and is REVERSED and the

case is REMANDED for further proceedings consistent with the

Opinion and Order.

      IT IS SO ORDERED this 27th day of March, 2020.




                                   KIMBERLY E. WEST
                                   UNITED STATES MAGISTRATE JUDGE




                                     13
